Case 2:20-cv-02070-RJD-AYS Document 14 Filed 10/09/20 Page 1 of 1 PageID #: 118

                                                         The Clerk of the Court is directed to
                                                         close this case.
UNITED STATES DISTRICT COURT                             So Ordered.
EASTERN DISTRICT OF NEW YORK                             10/9/2020
-------------------------------------- X                     /s/ Raymond J. Dearie
FRANK L. ROMERO, Individually and on      :
Behalf of All Others Similarly Situated,  :            Case No.: 2:20-cv-02070-RJD
                                          :
                                          :
                  Plaintiff,              :
                                          :
       -against-                          :
                                          :
COMTECH TELECOMMUNICATIONS                :
CORP. and FRED KORNBERG,                  :
                                          :
                              Defendants. :
-------------------------------------- X

                            NOTICE OF VOLUNTARY DISMISSAL

        Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

 Procedure, Plaintiff voluntarily dismisses his claims in the above-captioned action against

 Defendants without prejudice. This notice of dismissal is being filed with the Court before service

 by Defendants of either an answer or a motion for summary judgment.



 Dated: October 8, 2020                       Respectfully submitted,

                                              MONTEVERDE & ASSOCIATES PC

                                              /s/Juan E. Monteverde_____________________
                                              Juan E. Monteverde (JM-8169)
                                              The Empire State Building
                                              350 Fifth Avenue, Suite 4405
                                              New York, New York 10118
                                              Tel: 212-971-1341
                                              Fax: 212-202-7880

                                              Attorney for Plaintiff
